—Judgment, Supreme Court, New York County (Dorothy Cropper, J., at hearing; Harold Rothwax, J., at plea and sentence), rendered February 2, 1994, convicting *223defendant of criminal possession of a weapon in the third degree and robbery in the second degree, and sentencing him, as a second felony offender, to consecutive terms of 2 to 4 years and 3 to 6 years, respectively, unanimously affirmed.
Defendant’s motion to suppress was properly denied since the testimony adduced at the hearing shows that the police were justified in entering the apartment to investigate an emergency situation (see, People v Mitchell, 39 NY2d 173). Issues raised by the defendant concerning the credibility of the testifying officers were properly placed before the hearing court and we find no reason to disturb its findings (see, People v Prochilo, 41 NY2d 759, 761). We have considered defendant’s remaining contention and find it to be without merit. Concur—Murphy, P. J., Rubin, Tom and Andrias, JJ.